                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

LISA POUNDS BRADSHAW,                     §
                                          §
      Plaintiff,                          §
                                          §
v.                                        §    Civil Action No. 4:18-cv-00947-P-BP
                                          §
ANDREW M. SAUL,                           §
Commissioner of Social Security,          §
                                          §
                                          §
      Defendant.                          §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

      Accordingly, the decision of the Commissioner is AFFIRMED.

      SO ORDERED on this 2nd day of January, 2020.




                                   Mark T. Pittman
                                   UNITED STATES DISTRICT JUDGE
